Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 1 of 44 Page ID #:1



      George D. Yaron, ESQ. (State Bar #96246)
 1    James I. Silverstein, ESQ. (State Bar #143543)
      gyaron@yaronlaw.com;
 2    jsilverstein@yaronlaw.com
      YARON & ASSOCIATES
 3    1300 Clay St., Suite 800
      Oakland, California 94612
 4    Telephone: (415) 658-2929
      Facsimile: (415) 658-2930
 5    Attorneys for Plaintiff
      AMERICAN CONTRACTORS INSURANCE
 6    COMPANY RISK RETENTION GROUP
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 CENTRAL DISTRICT OF CALIFORNIA
10

11
      AMERICAN CONTRACTORS                         Case No.
12    INSURANCE COMPANY RISK
      RETENTION GROUP                              COMPLAINT FOR
13
                    Plaintiff,                     (1) DECLARATORY RELIEF REGARDING
14                                                     THE DUTY TO DEFEND
             v.                                    (2) EQUITABLE CONTRIBUTION
15                                                     REGARDING THE DUTY TO DEFEND
                                                   (3) DECLARATORY RELIEF REGARDING
      GRANITE STATE INSURANCE                          THE DUTY TO INDEMNIFY
16    COMPANY; LEXINGTON
      INSURANCE COMPANY, and
17    NATIONAL CONTINENTAL
      INSURANCE COMPANY
18
                    Defendants.
19

20          Plaintiff, AMERICAN CONTRACTORS INSURANCE COMPANY RISK
21
     RETENTION GROUP (“ACIC” or “Plaintiff”), pursuant to Federal Rules of Civil
22

23   Procedure, Rule 57, and the Uniform Declaratory Judgments Act, alleges against
24
     Defendants GRANITE STATE INSURANCE COMPANY (“GRANITE”),
25
     LEXINGTON INSURANCE COMPANY (“LEXINGTON”), and NATIONAL
26

27   CONTINENTAL INSURANCE COMPANY (“NCIC”) herein, as follows:
28

                                                       1
                   COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 2 of 44 Page ID #:2



 1                             JURISDICTION AND VENUE
 2

 3
           1.     The Court has jurisdiction over this matter, pursuant to 28 U.S.C. §

 4   1332, since there is complete diversity of citizenship among the parties, and since
 5
     the amount in controversy, exclusive of interest and costs, exceeds Seventy-Five
 6

 7   Thousand Dollars ($75,000.00). To date, ACIC has incurred more than $365,000 in

 8   fees/costs defending Shimmick Construction Co., Inc., (“Shimmick”), and
 9
     Shimmick/Meyer & Sons JV (“Shimmick JV”) against the case, captioned Anthony
10

11   Michaelides v. State of California, et al, Los Angeles County Superior Court, Case

12   No. BC592290 (“the Underlying Action”).
13
           2.     Venue is proper in this District, pursuant to 28 U.S.C. § 1391(b)(2), in
14

15   that the events or omissions giving rise to this claim occurred in this District, and the

16   accident that is the subject of the Underlying Action, took place in this District.
17
           3.     ACIC is a Risk Retention Group organized and existing under the laws
18

19   of the State of Texas. ACIC has its principal place of business in the State of Texas,

20   and engages in the business of insurance.
21
           4.     ACIC is informed and believes, and thereon alleges, that Defendant
22

23   GRANITE is a corporation organized and existing under the laws of the State of
24   Illinois, with its principal place of business in the State of New York, and engages
25
     in the business of insurance.
26

27

28

                                                  2
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 3 of 44 Page ID #:3



 1
           5.     ACIC is informed and believes, and thereon alleges, that Defendant

 2   LEXINGTON is a corporation organized and existing under the laws of the State of
 3
     Delaware with its principal place of business in the State of Massachusetts, and
 4

 5   engages in the business of insurance.

 6         6.     ACIC is informed and believes, and thereon alleges, that Defendant
 7
     NCIC is a corporation organized and existing under the laws of the State of New
 8

 9   York, with its principal place of business in the State of Ohio.

10
                                   FACTUAL BACKGROUND
11
                  A.    The Underlying Action
12

13         7.     The Underlying Action, which was filed on August 24, 2015, concerns
14
     a motorcycle accident on June 15, 2014. Anthony Michaelides allegedly lost control
15

16   of his motorcycle and was injured. Mr. Michaelides contends that the accident was

17   caused by residual construction-related gravel, dirt, and debris on the on-ramp for
18
     the northbound direction of the I-710 Freeway at Atlantic Blvd., in the City of Bell,
19

20   in southern California. Allegedly, Mr. Michaelides lost control of his motorcycle,

21   traveled to the right, hit a short concrete barrier, and fell 80 feet down off the on-
22
     ramp onto Atlantic Blvd.
23

24         8.     ACIC is informed and believes that Shimmick, and Shimmick JV, at
25   the time of the motorcycle accident, were involved in the widening and repaving of
26
     the 710 Freeway, in close proximity to where the motorcycle accident occurred.
27

28   ACIC is informed and believes that Shimmick JV, was the general contractor, and

                                                 3
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 4 of 44 Page ID #:4



 1
     Shimmick was also involved in overseeing the project. (Hereinafter, Shimmick JV,

 2   and Shimmick will collectively be referred to as the “Shimmick Entities”.)
 3
           9.       The Underlying Action Complaint contains causes of action against the
 4

 5   Shimmick Entities for negligence and public nuisance. The Underlying Action

 6   Complaint also contains a cause of action for Dangerous Condition of Public
 7
     Property against the State of California, with whom, Shimmick JV contracted to
 8

 9   perform work on the project.

10         10.      In the Underlying Action, the Shimmick Entities filed a Cross-
11
     Complaint, and named as Cross-Defendants Hard Hat Sweeping, Inc. (a
12

13   subcontractor that Shimmick JV hired to sweep the roadway, including adjacent

14   roadways where the project was taking place, free of construction-related debris such
15
     as dirt and gravel), and CPR Trucking, Inc., (a hauling subcontractor that Shimmick
16

17   JV hired to transport concrete, gravel, dirt, and other construction-related items to

18   and from the project).
19
           11.      The Hard Hat Sweeping, Inc., and Shimmick JV agreement is dated
20

21   July 26, 2012 and, in part, provides:
22                                           ***
23
                 This Agreement is made between Shimmick/Myers and Sons
24

25               JV (Contractor) and Hard Hat Sweeping Inc. (Subcontractor).
26               The work described in Section 1 below shall be performed in
27
                 accordance with the prime contract between Contractor and
28

                                                   4
                    COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 5 of 44 Page ID #:5



 1
              (Owner) and in accordance with all plans, specifications and

 2            other documents attached to or incorporated into the prime
 3
              contract for the project known as: Caltrans Contract# 07-
 4

 5            202114 Route 710 and located at Route 710 at Var. Loc. from

 6            LA River Bridge to Ramona Blvd UC.
 7
              SECTION 1. SCOPE. Subcontractor agrees to furnish all
 8

 9            labor, materials, equipment and other facilities required to

10            complete the following work: Sweeping
11

12                                        ***
13
              SECTION 5. INDEMNIFICATION. To the fullest extent
14

15            permitted by law, Subcontractor shall defend, indemnify and

16            hold harmless Owner and Contractor and their agents and
17
              employees from claims, demands, causes of actions and
18

19            liabilities of every kind and nature whatsoever, including
20            actual attorney fees, arising out of or in connection with
21
              Subcontractor's operations performed under this Agreement.
22

23            Such defense and indemnity applies to the negligence or
24            willful misconduct of the Subcontractor or anyone employed
25
              directly or indirectly by Subcontractor. This defense and
26

27            indemnification shall extend to claims occurring after this
28

                                                5
                 COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 6 of 44 Page ID #:6



 1
              Agreement is terminated as well as while it is in force. The

 2            defense and indemnity shall apply regardless of any active
 3
              and/or passive negligent act or omission of Owner or
 4

 5            Contractor, or their agents or employees, but Subcontractor

 6            shall not be obligated to defend or indemnify any party for
 7
              claims arising from the sole negligence or willful misconduct
 8

 9            of Owner or Contractor or their agents or employees, or

10            arising solely by the designs provided by such parties. The
11
              defense and indemnity set forth in this Section shall not be
12

13            limited by insurance requirements or by any other provision

14            of this Agreement.
15
                                           ***
16

17            SECTION 6. INSURANCE. Subcontractor shall, at its

18            expense, procure and maintain insurance on all of its
19
              operations, with carriers acceptable to Contractor, and in
20

21            amounts listed, including the following coverages:
22

23            6.1 Casualty Insurance
24            a. Workers Compensation Insurance to cover statutory
25
              benefits and limits under the Workers Compensation laws of
26

27            the jurisdiction in which the Scope of work is to be performed,
28

                                                 6
                 COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 7 of 44 Page ID #:7



 1
              and Employers Liability Insurance with minimum limits of

 2            $1,000,000.00 for disease, each employee and $1,000,000.00
 3
              disease, policy limit b. Commercial General Liability
 4

 5            insurance (ISO Form CG 00 01) covering all operations; and,

 6            $1,000,000.00 per occurrence and $2,000,000.00 general
 7
              aggregate. c. Automobile Liability insurance, including
 8

 9            coverage for all owned, hired and non-owned automobiles.

10            $1,000,000.00 Combined Single Limit.
11
              All insurance coverages shall be in amounts listed.
12

13            Subcontractor shall name Contractor as an additional insured

14            under the General Liability policy using ISO Form CG 20 10
15
              (edition 11/85). Subcontractor shall provide certificates of
16

17            insurance to Contractor prior to commencement of the work.

18            The certificates of insurance shall provide that there will be
19
              neither cancellation nor reduction of coverage without thirty
20

21            (30) days prior written notice to Contractor. The certificate
22            shall reflect all limiting or exclusionary endorsements
23
              amending the required ISO Form CG 00 01. The use of such
24

25            limiting or exclusionary endorsements will be subject to the
26            approval of Contractor. The failure of Contractor to enforce
27
              in a timely manner any of the provisions of this Section 9 shall
28

                                                7
                 COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 8 of 44 Page ID #:8



 1
              not act as a waiver to enforcement of any of these provisions

 2            at a later date in the performance of this Agreement.
 3
              [Emphasis added.]
 4

 5
                                           ***
 6

 7         12. The CPR Trucking Inc., and Shimmick JV agreement is dated July 20,

 8   2012 and, in part, provides:
 9
                                           ***
10

11            This Agreement is made between Shimmick/Myers and Sons,

12            JV (Contractor) and CPR Trucking Inc. (Subcontractor). The
13
              work described in Section 1 below shall be performed in
14

15            accordance with the prime contract between Contractor and

16            (Owner) and in accordance with all plans, specifications and
17
              other documents attached to or incorporated into the prime
18

19            contract for the project know as: Caltrans Contract# 07-
20            202114 Route 710 and located at Route 710 at Var. Loc. from
21
              LA River Bridge to Ramona Blvd UC.
22

23            SECTION 1. SCOPE. Subcontractor agrees to furnish all
24            labor, materials, equipment and other facilities required to
25
              complete the following work: Trucking
26

27                                         ***
28

                                                 8
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 9 of 44 Page ID #:9



 1
              SECTION 5. INDEMNIFICATION. To the fullest extent

 2            permitted by law, Subcontractor shall defend, indemnify and
 3
              hold harmless Owner and Contractor and their agents and
 4

 5            employees from claims, demands, causes of actions and

 6            liabilities of every kind and nature whatsoever, including
 7
              actual attorney fees, arising out of or in connection with
 8

 9            Subcontractor's operations performed under this Agreement.

10            Such defense and indemnity applies to the negligence or
11
              willful misconduct of the Subcontractor or anyone employed
12

13            directly or indirectly by Subcontractor. This defense and

14            indemnification shall extend to claims occurring after this
15
              Agreement is terminated as well as while it is in force. The
16

17            defense and indemnity shall apply regardless of any active

18            and/or passive negligent act or omission of Owner or
19
              Contractor, or their agents or employees, but Subcontractor
20

21            shall not be obligated to defend or indemnify any party for
22            claims arising from the sole negligence or willful misconduct
23
              of Owner or Contractor or their agents or employees, or
24

25            arising solely by the designs provided by such parties. The
26            defense and indemnity set forth in this Section shall not be
27
              limited by insurance requirements or by any other provision
28

                                              9
                 COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 10 of 44 Page ID #:10



  1
               of this Agreement.

  2                                         ***
  3
               SECTION 6. INSURANCE. Subcontractor shall, at its
  4

  5            expense, procure and maintain insurance on all of its

  6            operations, with carriers acceptable to Contractor, and in
  7
               amounts listed, including the following coverages:
  8

  9            6.1 Casualty Insurance

 10            a. Workers Compensation Insurance to cover statutory
 11
               benefits and limits under the Workers Compensation laws of
 12

 13            the jurisdiction in which the Scope of work is to be performed,

 14            and Employers Liability Insurance with minimum limits of
 15
               $1,000,000.00 for disease, each employee and $1,000,000.00
 16

 17            disease, policy limit b. Commercial General Liability

 18            insurance (ISO Form CG 00 01) covering all operations; and,
 19
               $1,000,000.00 per occurrence and $2,000,000.00 general
 20

 21            aggregate. c. Automobile Liability insurance, including
 22            coverage for all owned, hired and non-owned automobiles.
 23
               $1,000,000. 00 Combined Single Limit.
 24

 25            All insurance coverages shall be in amounts listed.
 26            Subcontractor shall name Contractor as an additional insured
 27
               under the General Liability policy using ISO Form CG 20 10
 28

                                                10
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 11 of 44 Page ID #:11



  1
               (edition 11/85). Subcontractor shall provide certificates of

  2            insurance to Contractor prior to commencement of the work.
  3
               The certificates of insurance shall provide that there will be
  4

  5            neither cancellation nor reduction of coverage without thirty

  6            (30) days prior written notice to Contractor. The certificate
  7
               shall reflect all limiting or exclusionary endorsements
  8

  9            amending the required ISO Form CG 00 01. The use of such

 10            limiting or exclusionary endorsements will be subject to the
 11
               approval of Contractor. The failure of Contractor to enforce
 12

 13            in a timely manner any of the provisions of this Section 9 shall

 14            not act as a waiver to enforcement of any of these provisions
 15
               at a later date in the performance of this Agreement.
 16

 17            [Emphasis added.]

 18                                       ***
 19
               13. In part, the Underlying Action Complaint alleged:
 20

 21                                       ***
 22            2. On June 15, 2014, Plaintiff MICHAELIDES was seriously
 23
               injured when his motorcycle became uncontrollable due to
 24

 25            gravel, dirt and debris upon the on-ramp of N/B 1-710
 26            Freeway at the Atlantic Blvd. entrance in the City of Bell, CA.
 27
               Plaintiff's motorcycle lost control, traveled to the right, hit the
 28

                                                  11
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 12 of 44 Page ID #:12



  1
               short concrete barrier, and caused the Plaintiff to fall

  2            approximately 80 feet down on the Atlantic Blvd.
  3
                                                  ***
  4
               4. Plaintiff is also informed, believes and thereon alleges that
  5

  6            at all relevant times hereto, Defendant SHIMMICK and Does

  7            1 through 100 inclusive, owned, operated, managed,
  8
               designed, planned, engineered maintained and inspected a
  9

 10            construction project in close vicinity of said N/B Atlantic

 11            Blvd. entrance to I-710 Freeway in the City of Bell, CA.
 12
               5. On June 15, 2014, Defendants STATE, SHIMMICK and
 13

 14            Does 1 through 100, inclusive, and/or their management,

 15            administrative, designers, planners, engineers, maintenance
 16
               personnel, inspectors and/or other employees, staff, agents or
 17

 18            contractors, acting within the course and scope of their duties

 19            and/or employment, permitted said N/B Atlantic Blvd. on-
 20
               ramp entrance to 1-710 Freeway in the City of Bell, CA to be
 21

 22            in disrepair and to constitute a dangerous condition of public
 23            property. To wit, at the time of the accident giving rise to this
 24
               lawsuit, said on-ramp was covered in dirt, gravel and debris.
 25

 26            It also lacked proper safety measures failing to include a
 27            proper protocol for inspection, maintenance and cleaning of
 28

                                                 12
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 13 of 44 Page ID #:13



  1
               said dirt, gravel and debris as well as proper safety measure

  2            such as a guardrail to keep motorcyclists from falling over to
  3
               the street below. The subject on-ramp was also unsafe due to
  4

  5            the failure to provide proper signage warning motorists of

  6            said dangers. This was inherently dangerous and created a
  7
               trap, peculiar risk and nuisance.
  8

  9            6. Defendant STATE, SHIMMICK and Does 1 through 100,

 10            inclusive and/or their management, administrative, designer,
 11
               planner, engineers, maintenance personnel, inspectors and/or
 12

 13            other employees, staff, agents or contractors, acting within the

 14            course and scope of their duties and through negligent or
 15
               wrongful acts or omissions created, or allowed to be created,
 16

 17            a dangerous condition under Gov. Code §835. It also created

 18            a peculiar risk and trap (inadequate warning of dangerous
 19
               conditions not reasonably apparent to motorists) for those
 20

 21            driving northbound on the on-ramp of I-710 Freeway at the
 22            Atlantic Blvd. entrance in the City of Bell, CA.
 23
               7. Given the turn in the on-ramp immediately adjacent to the
 24

 25            incident site, the narrowness of the lanes and/or shoulder area,
 26            the steep embankments, and absence of proper signage, a
 27
               guardrail and/or other safety measures, Defendants and each
 28

                                                   13
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 14 of 44 Page ID #:14



  1
               of the should have undertaken efforts of measures to warn

  2            and/or protect drivers.
  3
               8. The collision was foreseeable to the Defendant and yet
  4

  5            they failed to warn (or adequately warn) the drivers.

  6            9. The dangerous conditions created reasonably foreseeable
  7
               risk of the kind of injuries which were sustained, and (s) a
  8

  9            negligent or wrongful act or omission of Defendants and each

 10            of them, created the dangerous conditions; and/or (b) they had
 11
               actual or constructive notice of the dangerous conditions
 12

 13            sufficient time prior to the injury to have taken measures to

 14            protect against such danger which they failed to do.
 15
               10. The dangerous conditions and these acts and omissions of
 16

 17            Defendants and each of them, (and their management,

 18            administrative, designers, planners, engineers, maintenance
 19
               personnel, inspectors and/or other employees, staff, agents or
 20

 21            contractors, acting within the course and scope of their duties),
 22            proximately caused Plaintiff’s injuries.
 23
               11. Further, these dangerous conditions were directly
 24

 25            attributable wholly or in substantial part to negligent or
 26            wrongful acts of employees of Defendants, and each of them,
 27
               and these employees had the authority and the funds and other
 28

                                                14
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 15 of 44 Page ID #:15



  1
               means immediately available to take alternative action which

  2            would not have created the dangerous condition, and/or these
  3
               employees had the authority and it was his/her/their
  4

  5            responsibility to take adequate measures to protect against the

  6            dangerous condition at the expense of the public as well as
  7
               private entity and the funds and other means for doing so were
  8

  9            immediately available to him/her/them, and he/she/they had

 10            actual or constructive notice of the dangerous condition a
 11
               sufficient time prior to the injury to have taken measures to
 12

 13            protect against the dangerous condition.

 14            12. Further, signs, warnings or other devices were necessary
 15
               to warn of these dangerous conditions which endangered the
 16

 17            safe movement of the traffic and which would not be

 18            reasonably apparent to, and would not have been anticipated
 19
               by, a person exercising due care.
 20

 21
                                            ***

 22            22. At all relevant times herein, Defendant SHIMMICK, and
 23            DOES 1-100 were engaged in a substantial construction
 24
               project in the immediate vicinity of the subject N/B on-ramp
 25

 26            to 1-710 Freeway where the accident took place. Defendant
 27            SHIMMICK, and DOES 1-100 caused massive amounts of
 28

                                                15
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 16 of 44 Page ID #:16



  1
               dirt, gravel and debris to accumulate at the scene of the

  2            accident. Defendant SHIMMICK, and DOES 1-100, so
  3
               negligently and recklessly maintained, operated, inspected,
  4

  5            designed, failed to clean and control their construction project

  6            as to cause the dirt, debris and gravel to spill all around their
  7
               project, including the subject on-ramp where this accident
  8

  9            occurred, causing substantial injuries to the Plaintiff.

 10            23. The dangerous condition was caused, inter-alia, by the
 11
               inadequate inspection, maintenance, failure to clean and make
 12

 13            sure not to spill the dirt, debris and gravel upon the subject

 14            on-ramp entrance at the Atlantic Blvd. in the City of Bell, CA.
 15
               The failure of Defendant SHIMMICK, and DOES 1-100 to
 16

 17            inspect and maintain the surroundings of its construction

 18            project, as well as the subject on-ramp clean and free from
 19
               dirt, gravel and debris as well as placement of warning signs,
 20

 21            was the primary and/ or substantial factor resulting in the
 22            subject accident. Had the DEFENDANTS, and each of them,
 23
               performed their obligations properly this incident would not
 24

 25            have occurred.
 26            24. As a proximate result of said negligence of the Defendants
 27
               and each of them, Plaintiff MICHAELIDES fell almost 80 feet
 28

                                                 16
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 17 of 44 Page ID #:17



  1
                 and was injured and hurt in his health, strength, and activity,

  2              sustaining injuries to his body and shock and injury to his
  3
                 nervous system all of which said injuries have caused and
  4

  5              continue to cause him a great deal of mental and physical pain

  6              and suffering. Plaintiff is informed and believes and thereon
  7
                 alleges that said injuries will result in permanent disability.
  8

  9              [Emphasis added.]

 10
            B.      The Insurance Policies At-Issue and Pertinent Tender
 11
                    Information
 12

 13                 1.     ACIC
 14              14. ACIC issued CGL Policy No. GL140039 to Shimmick, which was
 15
      effective from June 1, 2014 to June 1, 2015 (“ACIC policy”). Shimmick JV is also
 16

 17   a named insured under the ACIC policy. ACIC is defending the Shimmick Entities

 18   against the Underlying Action under a “reservation of rights”.
 19
                 15. In part, the ACIC policy provides:
 20

 21                                           ***

 22              Other Insurance
 23
                 If other valid and collectible insurance is available to the
 24

 25              insured for a loss we cover under Coverages A or B of this
 26              Coverage Part, our obligations are limited as follows:
 27
                 a. Primary Insurance This insurance is primary except when
 28

                                                 17
                    COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 18 of 44 Page ID #:18



  1
               b. below applies. If this insurance is primary, our obligations

  2            are not affected unless any of the other insurance is also
  3
               primary. Then, we will share with all other insurance by the
  4

  5            method described in c. below.

  6            b. Excess Insurance This insurance is excess over any of the
  7
               other insurance, whether primary, excess, contingent or on
  8

  9            any other basis:

 10                                          ***
 11
               (4) That is valid and collectible railroad protective and/or
 12

 13            owners and contractors protective liability insurance.

 14            (5) That is valid and collectible liability insurance whether
 15
               primary, umbrella or excess provided on your behalf by
 16

 17            another party such as an owner or subcontractor as a result

 18            of that party including you as an insured in its liability
 19
               policy whether primary, umbrella or excess in compliance
 20

 21            with a contract or agreement. However, this insurance
 22            applies only if this policy would have provided coverage
 23
               for you had you not been included as an insured in the
 24

 25            other party's liability insurance policy.
 26            (6) That is valid and collectible insurance covering
 27
               professional liability, errors and omissions liability or
 28

                                                 18
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 19 of 44 Page ID #:19



  1
               similar liability exposures.

  2            (7) That is valid and collectible insurance covering
  3
               contractors pollution liability or similar liability exposures.
  4

  5            (8) That is valid and collectible riggers liability insurance or

  6            similar insurance designed to insure liability arising out of
  7
               movement of property or equipment belonging to others.
  8

  9                                            ***

 10            When this insurance is excess, we will have no duty under
 11
               Coverages A or B to defend any claim or "suit" that any other
 12

 13            insurer has a duty to defend. If no other insurer defends, we

 14            will undertake to do so, but we will be entitled to the insured's
 15
               rights against all those other insurers.
 16

 17            When this insurance is excess over other insurance, we will

 18            pay only our share of the amount of the loss, if any, that
 19
               exceeds the sum of:
 20

 21            (1) The total amount all such other insurance would pay for
 22            the loss in the absence of this insurance; and
 23
               (2) The total of all deductible and self-insured amounts under
 24

 25            all such other insurance.
 26            We will share the remaining loss, if any, with any other
 27
               insurance that is not described in this Excess Insurance
 28

                                                 19
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 20 of 44 Page ID #:20



  1
                  provision and was not bought specifically to apply in excess

  2               of the Limits of Insurance shown in the Declarations of this
  3
                  Coverage Part.
  4

  5                                            ***

  6               2. NCIC
  7
            16. In a letter, dated August 28, 2018, Tracy Hughes, an attorney at
  8

  9   Koeller, Nebeker, Carlson, Halluck LLP, (“Koeller”), tendered the Shimmick

 10   Entities’ defense to CPR Trucking and its insurers. (Koeller was retained by ACIC
 11
      to defend the Shimmick Entities.        Koeller no longer represents the Shimmick
 12

 13   Entities. Shaw, Koepke, and Satter has been retained by ACIC to defend the

 14   Shimmick Entities and is currently defending the Shimmick Entities.) The tender
 15
      requested that CPR Trucking forward the tender letter to all of CPR Trucking’s
 16

 17   insurers.

 18         17. In a letter, dated October 31, 2018, NCIC agreed to defend
 19
      Shimmick under a “reservation of rights”. Nathan Winegar is coverage counsel for
 20

 21   NCIC, and issued the subject letter. In part, Mr. Winegar’s letter stated:
 22               Shimmick has advised that CPR Trucking dispatched trucks
 23
                  to the project on June 9, 10, 11 and 12. Invoices and bills of
 24

 25               lading submitted by CPR Trucking to Shimmick and
 26               subsequently provided by Shimmick to National Continental
 27
                  indicate CPR Trucking did not directly operate the trucks but
 28

                                                  20
                     COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 21 of 44 Page ID #:21



  1
               instead relied on subcontractors to do the hauling.

  2            There are also no documents that have been provided to
  3
               National Continental indicating CPR Trucking dispatched
  4

  5            any trucks after June 12, 2014, in conjunction with this

  6            specific road construction project.
  7
                                            ***
  8

  9            The Lawsuit alleges that Shimmick allowed the on-ramp to

 10            become covered in dirt, gravel and debris and that Shimmick
 11
               “lacked proper safety measures” including “failing to include
 12

 13            a proper protocol for inspection, maintenance and cleaning of

 14            said dirt, gravel and debris.” Complaint at ¶5. Shimmick is
 15
               also accused of lacking proper safety measures such as a
 16

 17            guardrail to keep motorcyclists from falling off the on-ramp.

 18            Complaint at ¶5. The Lawsuit alleges that Shimmick failed
 19
               to provide proper signage to warn motorists of dangers.
 20

 21            Complaint at ¶5. The Lawsuit claims Shimmick “negligently
 22            and recklessly maintained, operated, inspected, designed,
 23
               failed to clean and control” the construction project so as to
 24

 25            cause dirt, debris and gravel to spill all around the project,
 26            including the subject on-ramp. Complaint at ¶22.
 27
                                            ***
 28

                                                21
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 22 of 44 Page ID #:22



  1
               On August 28, 2018, Shimmick Construction Co. and

  2            Shimmick/Myers and Sons JV tendered their defense in the
  3
               Lawsuit to CPR Trucking. The tender letter sought a defense
  4

  5            pursuant to the indemnification provision of the Subcontract.

  6            The letter also demanded that CPR Trucking send the tender
  7
               to CPR Trucking’s insurance carriers, including Lexington
  8

  9            Insurance Company and Axis Surplus Insurance Company.

 10            That letter was subsequently forwarded to National
 11
               Continental, which constituted National Continental’s first
 12

 13            notice of loss for this claim.

 14                                             ***
 15
               National Continental Insurance Company issued a Truckers
 16

 17            insurance policy number CP71207733 to CPR Trucking, Inc.

 18            with effective dates of October 7, 2013 to October 7, 2014
 19
               (“Policy”). The Policy’s liability coverage has a $1 million
 20

 21            combined single limit.
 22                                             ***
 23

 24            Shimmick Construction Co., Inc., is named as an additional
 25
               insured on the policy. Shimmick/Myers and Sons JV is not
 26

 27            listed as an additional named insured on the Policy.
 28

                                                  22
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 23 of 44 Page ID #:23



  1
               Shimmick/ Myers and Sons JV does not appear to be a party

  2            to the Subcontract. National Continental reserves all rights,
  3
               including the right to deny coverage, to the extent Shimmick/
  4

  5            Myers and Sons JV does not qualify as an insured under the

  6            Policy.
  7

  8

  9            Under the Policy’s Truckers coverage form [CA 00 12 03 06],

 10            National Continental has agreed to pay “all sums an ‘insured’
 11
               legally must pay as damages because of ‘bodily injury’ or
 12

 13            ‘property damage’ to which this insurance applies, caused by

 14            an ‘accident’ and resulting from the ownership, maintenance
 15
               or use of a covered ‘auto’.” National Continental reserves all
 16

 17            rights, including the right to deny coverage, to the extent that

 18            the allegations in the Lawsuit do not fall within the scope of
 19
               this insuring language. Many, if not all, of the claims asserted
 20

 21            against Shimmick Construction in the underlying complaint
 22            address Shimmick Construction’s alleged mismanagement of
 23
               the construction site, including failure to clean the site and
 24

 25            failure to properly warn motorists of dangers posed by the
 26            site. These allegations to do not assert claims for bodily
 27
               injury arising out of the ownership, maintenance or use of a
 28

                                                23
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 24 of 44 Page ID #:24



  1
                 covered auto.

  2                                                     ***
  3
                 Though its coverage investigation is not yet complete, please
  4

  5              be advised that National Continental agrees to contribute on

  6              an equitable basis to all reasonable post-tender defense costs
  7
                 reasonably and necessarily incurred in the defense of
  8

  9              Shimmick Construction Co., Inc. in the Lawsuit.

 10                                             *** [Emphasis added.]
 11
                18. Despite agreeing to participate in Shimmick’s defense, to date, NCIC
 12

 13   has not paid for any portion of Shimmick’s defense against the Underlying Action

 14   in the nearly 2–year period since it agreed to defend Shimmick.
 15
                 3. GRANITE
 16

 17          19. In a letter, dated August 28, 2018, Ms. Hughes tendered the Shimmick

 18   Entities’ defense to Hard Hat Construction, Inc., and its insurers.
 19
             20. On June 5, 2019, GRANITE, an insurer of Hard Hat Construction, Inc.,
 20

 21   agreed to provide a defense to Shimmick under a reservation of rights. In part, the
 22   letter stated:
 23
                 York Risk (“York”) is the authorized claims administrator for
 24

 25              Granite State Insurance Company (“Granite State”), the
 26              General Liability carrier for Hard Hat Sweeping, Inc. (“Hard
 27
                 Hat”). Granite State issued a Commercial General Liability
 28

                                                   24
                       COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 25 of 44 Page ID #:25



  1
               policy to Hard Hat under policy number 02-LX-027559564-

  2            3/000 (“Policy”) with effective dates 11/21/13 to 11/21/14.
  3
               We acknowledge receipt of the tender from your client,
  4

  5            Shimmick Construction Co., Inc. (“Shimmick”) to Hard Hat.

  6            We also received a copy of the original Complaint that was
  7
               filed by plaintiff Anthony Michaelides against Shimmick. For
  8

  9            the reasons set forth below, Granite State will provide a

 10            defense to Shimmick under a reservation of rights and subject
 11
               to the terms, conditions and provisions of the Policy.    Our
 12

 13            coverage position is more fully explained below.

 14                                         ***
 15
               Additional Insured Endorsement, Form CG 20 10 07 04
 16

 17            A. Section II — Who Is An Insured is amended to include as

 18            an additional insured the person(s) or organization(s) shown
 19
               in the Schedule, but only with respect to liability for "bodily
 20

 21            injury", "property damage'' or "personal and advertising
 22            injury" caused, in whole or in part, by:
 23
               1. Your acts or omissions, or 2. The acts or omissions of those
 24

 25            acting on your behalf; in the performance of your ongoing
 26            operations for the additional insured(s) at the location(s)
 27
               designated above.
 28

                                                25
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 26 of 44 Page ID #:26



  1
               B. With respect to the insurance afforded to these additional
  2

  3
               insureds, the following additional exclusions apply:

  4

  5            This insurance does not apply to "bodily injury" or ''property

  6            damage'' occurring after.
  7
               1. All work, including materials, parts or equipment furnished
  8

  9            in connection with such work, on the project (other than

 10            service, maintenance or repairs) to be performed by or on
 11
               behalf of the additional insured(s) at the location of the
 12

 13            covered operations has been completed; or

 14            2. That portion of "your work" out of which the injury or
 15
               damage arises has been put to its intended use by any person
 16

 17            or organization other than another contractor or subcontractor

 18            engaged in performing operations for a principal as a part of
 19
               the same project.
 20

 21
               The Insurance Company’s Position
 22

 23            The Granite State policy provides coverage to an “insured”
 24            for damages for “bodily injury” or “property damage” during
 25
               the policy period caused by an “occurrence”. Shimmick is
 26

 27            not a named insured under the Policy. However, the Policy
 28

                                               26
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 27 of 44 Page ID #:27



  1
               contains endorsement CG 20 10 07 04 Additional Insured –

  2            Owners, Lessees or Contractors – Scheduled Person or
  3
               Organization.    This endorsement modifies the Policy’s
  4

  5            Section II – Who is an Insured to include the scheduled

  6            parties.   The endorsement only applies to the purported
  7
               additional insured’s liability for "bodily injury" or "property
  8

  9            damage'' caused, in whole or in part by Hard Hat’s acts or

 10            omissions, or the acts or omissions of those acting on Hard
 11
               Hat’s behalf in the performance of Hard Hat’s ongoing
 12

 13            operations for Shimmick. The Shimmick/Hard Hat contract

 14            contains an insurance procurement provision.        Therefore
 15
               Granite State will provide Shimmick with a defense under a
 16

 17            reservation of rights. Granite State reserves the right to deny

 18            coverage and deny that Shimmick is an additional insured for
 19
               any liability Shimmick has that is not caused in whole or in
 20

 21            part by Hard Hat’s ongoing operation for Shimmick. Granite
 22            State further reserves the right to deny coverage for any
 23
               liability Shimmick has for its own independent acts of
 24

 25            negligence or wrongful conduct.
 26            We also respectfully deny any claim for contractual indemnity.
 27
               In this case, Hard Hat contends that they were under contract to
 28

                                                27
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 28 of 44 Page ID #:28



  1
               sweep a specific area under the direction of Shimmick's foreman,

  2            Ruben. Since Hard Hat was not directed to sweep the area where
  3
               the accident occurred, Hard Hat had no obligation to sweep same.
  4

  5            Also, Hard Hat reported that they own sweepers that sweep

  6            dirt/gravel, but not debris. Based on the foregoing, we
  7
               respectfully deny any claim for contractual indemnity by
  8

  9            Shimmick.

 10             The views expressed herein are not intended to be exclusive or
 11
               exhaustive. Granite State’s coverage position is based on the
 12

 13            information presently available to us. Nothing contained herein

 14            should be construed as a waiver of any rights or defenses whether
 15
               or not stated herein, which Granite State may possess under its
 16

 17            policy and/or applicable law. Any investigation conducted by

 18            Granite State regarding the above-referenced lawsuit is subject
 19
               to all terms, conditions, provisions and limitations of the Granite
 20

 21            State policy. Any actions taken by Granite State or its agents,
 22            representatives or attorneys do not constitute and are not
 23
               intended as a waiver of any rights or defenses available to
 24

 25            Granite State, whether or not stated herein, that may be available
 26            now or at any point in time. Granite State reserves its rights to
 27
               supplement and/or amend its coverage position at any time and
 28

                                                28
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 29 of 44 Page ID #:29



  1
               to assert any defenses, whether or not enumerated herein, which

  2            may now or later be applicable.
  3
                                            ***
  4

  5         21. Despite agreeing to provide a defense to Shimmick, GRANITE

  6   has never paid for any portion of the fees/costs incurred defending Shimmick against
  7
      the Underlying Action.
  8

  9         22. In an e-mail, dated June 9, 2020, Brandon A Howerton, coverage

 10   counsel for GRANITE, advised ACIC:
 11
               Thank you for the below. We have concluded our review of the
 12

 13            previous position articulated by York on Granite State's behalf

 14            and respectfully advise Shimmick does not appear to qualify as
 15
               an additional insured. The Granite State policy requires any
 16

 17            purported additional insured be specifically scheduled as such

 18            and we have no information Shimmick was scheduled as an
 19
               additional insured or that any such request was ever
 20

 21            communicated to Granite State. Unless you and/or Shimmick
 22            have a copy of a validly issued specifically scheduled
 23
               endorsement naming Shimmick as an additional insured under
 24

 25            the Granite State policy, Granite State will be issuing a
 26            supplemental position letter under separate cover disclaiming
 27
               coverage. Pertinent portions of the as-issued policy are attached
 28

                                                 29
                   COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 30 of 44 Page ID #:30



  1
                  here for your easy reference.

  2               Because it appears Shimmick does not qualify as an additional
  3
                  insured, coverage was never potentially triggered under the
  4

  5               Granite State policy and therefore no obligation ever arose. As

  6               such, Granite State respectfully declines to reimburse American
  7
                  Contractors for any defense fees and costs.
  8

  9
                                                  ***
 10

 11         23.     Attached hereto as Exhibit A is a true and correct copy of a Certificate

 12    of Liability Insurance, dated November 20, 2013, for GRANITE Policy No. 02-
 13
      LX-027559564-3 issued to Hard Hat Sweeping, Inc., which was effective from
 14

 15   November 21, 2013 to November 21, 2014 (“the GRANITE Policy”), and an

 16   Additional Insured Endorsement. The Certificate of Liability Insurance identifies the
 17
      “Certificate Holder” as “Shimmick/Myers and Sons, JV”.               Attached to the
 18

 19   Certificate of Liability Insurance is a CG 2010 (07/04) Additional Insured
 20   Endorsement, issued in favor of “Shimmick/Myers and Sons, JV”. The Certificate
 21
      of Liability Insurance and the Additional Insured Endorsement were issued by
 22

 23   Marron Insurance Services.
 24         24. Margi Mora, President of Marron Insurance Services, in July of 2020,
 25
      advised ACIC, through the latter’s counsel, that NSM Insurance Group, the
 26

 27   Managing General Agent for GRANITE, provided her with blanket authority to
 28

                                                    30
                     COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 31 of 44 Page ID #:31



  1
      identify an entity as an additional insured under the CG 2010 (07/04) Additional

  2   Insured Endorsement contained in the GRANITE Policy. Ms. Mora advised that she
  3
      did not need to seek any specific additional authority to identify an entity as an
  4

  5   additional insured under the CG 2010 (07/04) Additional Insured Endorsement.

  6   After issuance of such an Endorsement, she advised that she was not required to
  7
      provide the subject Endorsement to anyone, such as NSM Insurance Group. As to
  8

  9   the Schedule on the CG 2010 (07/04) Additional Insured Endorsement, which lists

 10   the “Location and Description of Completed Operations”, she was never told that it
 11
      had to be filled out.
 12

 13         25. In light of the information provided by Ms. Mora, ACIC demanded, in

 14   July of 2020, that GRANITE participate in the defense of Shimmick JV against the
 15
      Underlying Action and reimburse ACIC for past defense fees/costs. To date,
 16

 17   GRANITE has not agreed to participate.

 18               4.     LEXINGTON
 19
            26. In a letter, dated August 28, 2018, Ms. Hughes tendered the
 20

 21   Shimmick Entities’ defense to LEXINGTON. The tender letter advised that the
 22   Shimmick Entities were additional insureds under LEXINGTON Policy No.
 23
      013135870, issued to CPR Trucking, Inc., which was reportedly in effect from
 24

 25   February 19, 2014 to February 19, 2015 (“LEXINGTON Policy”).
 26         27.        In a letter, dated October 15, 2018, LEXINGTON denied the
 27
      Shimmick Entities’ tender. In part, the letter stated:
 28

                                                   31
                       COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 32 of 44 Page ID #:32



  1
               In your letter to CPR, you allege that CPR was responsible, under

  2            its contract with Shimmick, for the removal of the debris from
  3
               this alleged construction site and therefore, required by this
  4

  5            contract to defend and indemnify Shimmick in this lawsuit.

  6
               Attached as Exhibit One is relevant language from the Lexington
  7
               policy.
  8
               As an initial matter, contractual defense and indemnity
  9

 10            obligations do not trigger coverage under the Lexington Policy.
 11
               Any contractual indemnity obligation would be addressed upon
 12
               adjudication of any lawsuit.
 13

 14
               Please note that the Lexington policy does contain an Additional
 15

 16            Insured Required by Written Contract endorsement. However, an

 17            organization is only additional insured with respect to liability
 18
               arising out of the Named Insured's work or product.
 19

 20
               Lexington has reviewed the above referenced T&M Directed
 21
               Services, Outside Operated Equipment Rental Subcontract
 22

 23            Agreement. It is noted that CPR’s defense and indemnity
 24
               obligation “applies to the negligence or willful misconduct of the
 25
               Subcontractor or anyone employed directly or indirectly by
 26

 27            Subcontractor.” It is further noted that the Equipment Rental
 28

                                                32
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 33 of 44 Page ID #:33



  1
               Subcontract provided to Lexington indicates CPR is only

  2            responsible for providing trucks when requested by Shimmick
  3
               and it is not required to do any clean up or other work for the
  4

  5            project.

  6            We have also been provided documentation that indicates that
  7
               CPR performed no work for Shimmick at this project on the date
  8

  9            of loss and in fact, had not been on-site since 6/12/14, three days

 10            earlier. Accordingly, it is Lexington’s position that the accident
 11
               in question would not have arisen from any work performed by
 12

 13            CPR. Accordingly, based upon the information provided to

 14            Lexington there would be no obligation under the terms of the
 15
               contract for Lexington to provide for the defense and indemnity
 16

 17            of or grant additional insured status to Shimmick as it pertains to

 18            his lawsuit.
 19

 20                                              ***
 21            Endorsement # 008
 22            ADDITIONAL INSURED REQUIRED BY WRITTEN
 23            CONTRACT
 24            A.      Section II - Who Is An Insured is amended to include any
 25
                       person or organization you are required to include as an
 26
                       additional insured on this policy by a written contract or
 27

 28                    written agreement in effect during this policy period and

                                                 33
                    COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 34 of 44 Page ID #:34



  1
                        executed prior to the “occurrence” of the “bodily injury”

  2                     or “property damage”.
  3

  4             B.      The insurance provided to the above described additional
  5
                        insured under this endorsement is limited as follows:
  6
                        2.    The person or organization is only an
  7

  8                           additional insured with respect to liability
  9
                              arising out of “your work” or “your
 10
                              product”… [Emphasis added.]
 11

 12
            28. In a letter, dated December 17, 2018, Ms. Hughes challenged the
 13

 14   denial of the tender. In part, the letter stated:

 15             Thank you for your correspondence dated October 15, 2018.
 16
                Please allow this letter to provide further information that I
 17

 18             believe is relevant to your tender evaluation/denial. Plaintiff has

 19             alleged that he lost control of his motorcycle due to construction
 20
                debris being on the roadway. He, further, alleges that this debris
 21

 22             existed on the roadway due to Shimmick’s contractors failing to
 23             secure the trucks that were being used to haul materials in and
 24
                out of the construction area, specifically the staging area located
 25

 26             on Atlantic near the subject on-ramp.
 27

 28
                There has been witness testimony that in the month prior to the

                                                   34
                     COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 35 of 44 Page ID #:35



  1
               incident, these trucks exited the staging area dropping

  2            construction debris in their wake. The witness further testified
  3
               that the material existed on the day of the accident and is what
  4

  5            caused plaintiff to lose control of his motorcycle. During this

  6            time period, CPR Trucking was the only trucking subcontractor
  7
               for the project. Certainly securing the material that CPR
  8

  9            Trucking was contracted to haul would fall within its contracted

 10            obligations. Contrary to your position, the duty to defend does
 11
               not arise upon the adjudication of the merits. Rather, they
 12

 13            immediately arise upon the potential or possibility for coverage.

 14            These allegations are more than sufficient to trigger the duty to
 15
               defend under Crawford v. Weathershield Manufacturing, Inc.
 16

 17            (2008) 44 Cal.4th 541.

 18
               Furthermore, as an Additional Insured under the Lexington
 19

 20            policy, Lexington is obligated to defend Shimmick when it
 21
               potentially, or even “possibly”, could subject the insured to
 22
               liability for covered damages. See Horace Mann Insurance
 23

 24            Company v. Barbara B. (1993) 4 Cal.4th 1076; Montrose
 25
               Chemical Corp. v. Superior Court (1993) 6 Cal.4th 287.
 26

 27
               Also as a point of clarification, CPR Trucking also performed

 28            work on June 13, 2015, as memorialized by its Non-Negotiable

                                               35
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 36 of 44 Page ID #:36



  1
                Bill of Lading and Transportation receipt and invoice 1406-118

  2             of the same date.
  3

  4             I would request that you reconsider your denial of Shimmick
  5
                Construction’s and Shimmick/Myers & Sons JV’s tender of
  6
                defense and indemnity in light of the foregoing.
  7

  8
            29. To date, LEXINGTON has not responded to Ms. Hughes’
  9

 10   correspondence. Counsel for ACIC sent a follow-up tender letter to LEXINGTON

 11   on July 9, 2020, requesting that LEXINGTON reconsider its coverage position. To
 12
      date, LEXINGTON has not responded to the recent correspondence. In that letter,
 13

 14   ACIC’s counsel advised LEXINGTON that Shimmick JV was the general contractor

 15   involved in widening and repaving the 710 Freeway. Prior to the accident, CPR
 16
      Trucking was removing concrete from the 710 Freeway and dumping it in
 17

 18   Shimmick’s yard near the Atlantic Blvd. exit off the 710 Freeway. After dumping

 19   the concrete, the trucks would enter the 710 Freeway on the subject on-ramp and
 20
      then proceed to the area where they would pick-up concrete. In part, the letter stated:
 21

 22             There are bills of lading which indicate that at least some dirt and
 23             concrete were transported to the yard near the 710 Freeway &
 24
                Atlantic Ave., from the 710 Freeway construction project. There
 25

 26             are (1) three bills of lading, dated June 11, 2014, (2) four bills of
 27             lading, dated June 12, 2014, and (3) one bill of lading dated, June
 28

                                                  36
                   COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 37 of 44 Page ID #:37



  1
               13, 2014. (Attached are copies of the bills of lading.) June 13,

  2            2014, was a Friday. June 15, 2014, was a Sunday. [Copies of the
  3
               above detailed bills of lading and two additional bills of lading
  4

  5            are attached to the instant Complaint as Exhibit B]

  6            Based on the bills of lading, it appears that the trucks after
  7
               dumping the dirt and concrete at the yard would enter the 710
  8

  9            Freeway through the onramp where the accident took place. To

 10            date, no discovery has been conducted concerning this issue.
 11
               However, the trucks were making multiple pick-ups of
 12

 13            dirt/concrete from the project and delivering it to the yard. It is

 14            possible that some dirt/concrete may have fallen onto the on-
 15
               ramp when the trucks, which had dumped their loads in the yard,
 16

 17            drove on the subject on-ramp to obtain another load of

 18            dirt/concrete. When the trucks entered the 710 Freeway, there
 19
               may have been left-over dirt/concrete in their beds.            The
 20

 21            Complaint, in part, alleges “. . . at the time of the accident giving
 22            rise to this lawsuit, said on-ramp was covered in dirt, gravel and
 23
               debris”
 24

 25            Tracey Ruiz-Juarez testified that she owned a bike store near the
 26            location of the accident, and was driving her vehicle at the time
 27
               of the incident. (Attached please find a copy of her deposition
 28

                                                 37
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 38 of 44 Page ID #:38



  1
               transcript.) She testified that she was several hundred feet behind

  2            the Plaintiff’s motorcycle when the accident occurred. She
  3
               testified, beginning on page 390 of volume two of her deposition
  4

  5            transcript, that she observed trucks on or around the area of

  6            Atlantic Ave. and Bandini Blvd. spilling debris. She allegedly
  7
               saw trucks spill debris “maybe the end of 2013, beginning of
  8

  9            2014. I don't -- in -- in that time frame and even after”. (Page

 10            391, lines 9-10). She said she observed it “ . . . maybe five to ten
 11
               times, maybe a little bit more”. (Page 392, lines 19-20.) She saw
 12

 13            a truck spilling debris at “Atlantic before the underpass as it

 14            exited the driveway of the big piles of dirt”. (Page 392, lines 23-
 15
               24.) In that location, she saw a truck spill debris “three to five
 16

 17            times, maybe a little more”. (Page 393, line 3.)

 18            On pages 395 and 397 of Ms. Ruiz’s deposition transcript, she
 19
               testified that, immediately after the accident, she saw tan pebbles
 20

 21            on the shoulder near the location of the incident. She also
 22            described the debris as gravel/silt.
 23

 24                                           ***
 25            In volume one of Ms. Ruiz-Juarez’s deposition transcript, at
 26
               page 49, line 22 to page 50, line 2, she, in part, testified:
 27

 28
               Q. So in your observations on the date of the incident on June

                                                  38
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 39 of 44 Page ID #:39



  1
                  15, 2014 there was a trail of thin or silty kind of dirt on the

  2               roadway, and the bigger - - the bigger gravel and sand were off
  3
                  to the sides, is that right?
  4

  5               A. Correct.

  6               Moreover, in volume one of Ms. Ruiz-Juarez’s deposition
  7
                  transcript, at page 45, lines 21 to 25, she testified:
  8

  9               Q. And then there’s debris and - - on the day of the incident of

 10               June the 15th, 2014 – you know, the gravel, dirt, silt trail went all
 11
                  the way up to and including the freeway on-ramp to the 710?
 12
                  A. Yes.
 13

 14         30. Ms. Ruiz- Juarez also testified that, on at least 3 to 5 different

 15   days, prior to the day of the subject accident, she saw debris fall from a truck on the
 16
      on-ramp and deposit debris (dirt, gravel and silt) onto the on-ramp. As explained
 17

 18   above, Ms. Ruiz- Juarez’s testimony, the Underlying Action Complaint, and the bills

 19   of lading raise the clear and obvious possibility that the work of CPR Trucking
 20
      resulted in debris on the on-ramp which could have contributed to the accident,
 21

 22   which would trigger LEXINGTON’s duty to defend.
 23
                                    FIRST CLAIM FOR RELIEF
 24
                             (Declaratory Relief – Duty to Defend Against all
 25
                             Defendants)
 26

 27         31.      ACIC incorporates herein by reference as though fully set forth herein,
 28

                                                     39
                     COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 40 of 44 Page ID #:40



  1
      paragraphs 1 through 30 of this Complaint.

  2         32.   ACIC contends, pursuant to the terms, conditions, exclusions, and
  3
      endorsements of the CGL policies issued by Defendants, as well as equitable
  4

  5   principles, that Defendants have a duty to defend Shimmick and/or Shimmick JV as

  6   additional insureds, in connection with the Underlying Action, and that Defendants
  7
      have wrongfully not contributed towards the defense of these entities. ACIC also
  8

  9   asserts that, pursuant to the ACIC policy’s “Other Insurance” clause discussed above

 10   in paragraph 15, depending on the terms of the Defendants’ insurance policies, ACIC
 11
      may not owe Shimmick and/or Shimmick JV a defense.
 12

 13         33.   ACIC is informed and believes, and thereon alleges, that LEXINGTON

 14   and GRANITE deny that they have a duty to defend Shimmick and/or Shimmick JV
 15
      against the Underlying Action. Moreover, NCIC has acknowledged that it owes
 16

 17   Shimmick a defense against the Underlying Action, but denied that it owes

 18   Shimmick JV a defense against the Underlying Action.           By virtue of these
 19
      contentions, LEXINGTON and GRANITE deny owing an obligation to contribute
 20

 21   toward the defense of Shimmick and/or Shimmick JV against the Underlying Action.
 22   As to NCIC, despite acknowledging its obligation to defend Shimmick, it has failed
 23
      to pay for any of Shimmick’s defense. Moreover, NCIC denies an obligation to
 24

 25   contribute toward the defense of Shimmick JV.
 26         34.   Therefore, an actual controversy exists between the parties, requiring a
 27
      Declaratory Judgment of this Court.
 28

                                                40
                   COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 41 of 44 Page ID #:41



  1
            35.    A judicial determination of this controversy is necessary and

  2   appropriate in order for the parties to ascertain their rights, duties and obligations
  3
      under the insurance policies. Wherefore, ACIC prays for judgment against
  4

  5   Defendants as set forth below.

  6
                                 SECOND CLAIM FOR RELIEF
  7
                          (Equitable Contribution Defense Fees/Costs Against all
  8
                          Defendants)
  9

 10         36.    ACIC incorporates herein by reference as though fully set forth herein,
 11
      paragraphs 1 through 35 of this Complaint.
 12

 13         37.    Defendants have an obligation to contribute, on an equitable basis,

 14   towards all fees, costs and expenses ACIC has incurred to defend Shimmick and/or
 15
      Shimmick JV against the Underlying Action.
 16

 17         38.    Defendants each insure Shimmick and/or Shimmick JV, and have a

 18   duty to defend Shimmick and/or Shimmick JV, against the Underlying Action.
 19
      ACIC also insures Shimmick and Shimmick JV.
 20

 21         39.    In providing a defense to the Shimmick Entities against the Underlying

 22   Action, ACIC has incurred attorneys’ fees and costs and experts’ fees and costs in
 23
      excess of its equitable shares.
 24

 25         40.    Defendants have failed to contribute their fair and equitable shares
 26   toward the fees and costs that have been incurred by ACIC in defending Shimmick
 27
      and/or Shimmick/Myers and Sons, JV, against the Underlying Action. The amounts
 28

                                                 41
                   COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 42 of 44 Page ID #:42



  1
      due from Defendants for their fair and equitable shares of fees and costs will be

  2   according to proof at trial.
  3
            41.    Defendants are obligated under the principles of equity to reimburse
  4

  5   ACIC for the fees and costs that it has inequitably incurred in defending the

  6   Shimmick Entities against the Underlying Action. Wherefore, ACIC prays for
  7
      judgment against Defendants as set forth below.
  8

  9                             THIRD CLAIM FOR RELIEF

 10
                  (Declaratory Relief - Duty to Indemnify Against all Defendants)

 11
            41.    ACIC incorporates herein by reference as though fully set forth herein,
 12

 13   paragraphs 1 through 41 of this Complaint.

 14         42.    ACIC contends, pursuant to the terms, conditions, exclusions, and
 15
      endorsements of the CGL policies issued by Defendants to Shimmick and/or
 16

 17   Shimmick JV, as well as equitable principles, that Defendants had a duty to

 18   indemnify Shimmick and/or Shimmick JV, as additional insureds, in connection
 19
      with the Underlying Action.
 20

 21         43.    ACIC is informed and believes, and thereon alleges, that all
 22   Defendants, deny that they have a duty to indemnify Shimmick and/or Shimmick JV
 23
      against the Underlying Action.
 24

 25         44.    Therefore, an actual controversy exists between the parties, requiring a
 26   Declaratory Judgment of this Court.
 27
            45.    A judicial determination of this controversy is necessary and
 28

                                                42
                   COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 43 of 44 Page ID #:43



  1
      appropriate in order for the parties to ascertain their rights, duties and obligations

  2   under the insurance policies.      Wherefore, ACIC prays for judgment against
  3
      Defendants, as set forth below.
  4

  5
                                   PRAYER FOR RELIEF
  6

  7
            WHEREFORE, ACIC prays for judgment as follows:
  8

  9         1.     For a declaration by this Court that Defendants each have a duty to

 10   defend Shimmick and/or Shimmick JV against the Underlying Action.
 11
            2.     For reimbursement to ACIC of all fees, costs, and sums expended by
 12

 13   ACIC to defend the Shimmick Entities against the Underlying Action in excess of

 14   its equitable share, plus pre-judgment interest, such that the Defendants are not
 15
      unjustly enriched by ACIC. In the alternative, if it is determined that the ACIC policy
 16

 17   is excess, then ACIC seeks reimbursement of all defense fees/costs incurred by

 18   ACIC defending the Shimmick Entities from Defendants.
 19
            3.     For a declaration by this Court that Defendants have a duty to
 20

 21   indemnify Shimmick and/or Shimmick JV against the Underlying Action
 22         4.     For general damages in the amount subject to proof;
 23
            5.     For AAIC’s attorneys’ fees and costs incurred in this action;
 24

 25         6.     For pre-judgment and post-judgment interest;
 26         7.     For costs of suit herein; and
 27
      //
 28

                                                   43
                   COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
Case 2:20-cv-06888-JFW-JC Document 1 Filed 07/31/20 Page 44 of 44 Page ID #:44



  1
            8.    For such other and further relief as this Court deems just and proper.

  2

  3

  4    DATED: July 31, 2020                 By: /s/ George D. Yaron
  5                                              George D. Yaron
                                                 James I. Silverstein
  6                                              Attorneys for Plaintiff,
  7                                              AMERICAN CONTRACTORS
                                                 INSURANCE COMPANY RISK
  8                                              RETENTION GROUP
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               44
                  COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE CONTRIBUTION
